Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	Claims 1-8, 11-16 and 23-25 are allowed.  It is noted by the Examiner that the instant corrected notice of allowance was prepared in response to the Information Disclosure Statement filed on 01/18/2022.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, and the references cited therein do not affect the patentability of the instant claims.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Cotta-Ramusino et al. (US Patent Application Publication No. 20180250424 A1 with an effective filing date of 10/10/2014, cited in the previous office action) teach a composition comprising (1) donor DNA, i.e., plasmid, linear dsDNA or ds/ssDNA mix, (2) a consensus sequence for a DNA binding domain, and (3) a fusion protein comprising Cas9 fused with TetR, LacIR, GAL4 or C1 repressor, or a nucleic acid consists of amino acids 43-403 of SEQ ID NO: 9 which is a DNA binding domain for binding the consensus sequence, and further comprising a nuclease; and a nucleic acid encoding the fusion protein (italicized for added emphasis).    Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (5712720939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/JAE W LEE/
Examiner, Art Unit 1656

	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656